Order entered October 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00739-CV

                       GALLERIA MALL INVESTORS LP, Appellant

                                                 V.

                         GT DALLAS PROPERTIES, LLC, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-05581

                                             ORDER
       The Court has before it appellant’s October 4, 2013 status report regarding settlement and

agreed second motion for extension. The Court GRANTS the motion, ABATES this appeal

until December 3, 2013, and EXTENDS the deadline for filing the Clerk’s record until

December 27, 2013. The Court further ORDERS appellant to file, on or before December 3,

2013, either (1) a status report regarding settlement, or (2) a motion to dismiss the appeal.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE